DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 2/5/21, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Election/Restrictions
Claims 1-22 are allowable. The restriction requirement among I, II, A, B, 1 and 2 , as set forth in the Office action mailed on 3/6/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/6/20 is withdrawn.  Claims 4, 7 and 13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the prior art does not contain a valid combination of references that disclose a printing system with a client-server-printer architecture wherein the server stores print restriction information a determines whether to permit printing at a printing apparatus of a particular print job created by a print driver on the client based on restriction information; the print driver acquiring a duplication of the restriction information held by the server and when the server is determined to be unavailable uses the duplicated restriction information to determine if a print job is directly transmitted to the printing apparatus; wherein the printing apparatus acquires duplicate apparatus restriction information from the server and determines whether to permit a print job based upon the restriction information when the server is unavailable.  Similar prior art such as U.S. patent application publication 2018/0293035 by Hakamata et al. discloses a client-server-printer architecture wherein the client stores duplicative restriction information to utilize when the server is unavailable for direct transmission to a printing device, but lacks disclosure of a printing device storing duplicative apparatus restriction information obtained from the server in order to make a determination on 
Claims 2-13 and 15-22 are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672